             Case 1:20-cv-03817-CKK Document 71 Filed 08/05/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 RED LAKE BAND OF CHIPPEWA
 INDIANS, et al.,
               Plaintiffs,
         v.
 UNITED STATES ARMY CORPS OF
 ENGINEERS, et al.,                                      Civil Action No. 20-3817 (CKK)
               Defendants,

 ENBRIDGE ENERGY, LIMITED
 PARTNERSHIP,

              Defendant-Intervenor.


                                           ORDER
                                        (August 5, 2021)

        The Court is in receipt of the [55] Motion for Leave to file Amicus Brief by Congregations
Caring for Creation dba Minnesota Interfaith Power & Light and Youth N’ Power (“Movant”).
Movant seeks leave to file an amicus brief on behalf of Plaintiffs Red Lake Band of Chippewa
Indians, White Earth Band of Ojibwe, Honor the Earth, Sierra Club, and Friends of the Headwaters.
Plaintiffs consent to Movant’s motion. See Motion at 1-2, ECF No. 55. Federal Defendants take
no position with respect to Movant’s request. See ECF No. 60. Defendant-Intervenor Enbridge
does not oppose Movant’s request. Accordingly, it is this 5th day of August, 2021 hereby
        ORDERED that Movant’s [55] Motion for Leave to File Amicus Brief is GRANTED; it
is further
        ORDERED that the Brief of Amicus Curiae in Support of Plaintiffs attached to Movant’s
Motion at ECF No. 55-1 is deemed filed.
        SO ORDERED.
                                                       /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge
